PER CURIAM.
Under the terms of a 1972 separation agreement the husband is responsible for child support until each child reaches age 21 or is otherwise emancipated. The trial court erroneously ruled as a matter of law, that the passage of Section 743.07, Florida Statutes, automatically terminated the husband’s liability for support when each child reached age 18. Section 743.07 changed the age of majority from 21 to 18 effective July 1, 1973. However, agreements or judgments for support entered prior thereto providing for support until age 21 remain binding and enforceable. Daughtery v. Daughtery, 308 So.2d 24 (Fla.1975).
The judgment of the trial court is hereby reversed with directions for the entry of judgment in accordance with this opinion. In addition, since the trial court’s decision to deny the appellant’s application for attorney’s fee was based upon her failure to prevail in the action, that decision is also reversed with directions that a new *1120hearing be conducted on the issue of attorney’s fees.
REVERSED WITH DIRECTIONS.
ALDERMAN, C. J., and ANSTEAD and MOORE, JJ., concur.